The court, in delivering its judgment, said: The motion having been made, the court is obliged to grant the same, however reluctant so to do. In at least two cases of this kind at the last term of this court 1 this court has dismissed the appeals on similar grounds, and it would not be right, nor can the counsel expect the court, to grant relief in one case and not in another. Rule 8 reads : “Three days previous to the commencement of the argument of any caso, the counsel for the appellant shall deliver to the clerk of the court.” etc. This rule is imperative, and, as stated, has been construed several times by this court.
Thereupon the court passed the following order, prepared by counsel, May 27, 1892 : It appearing to the court that the case upon which the appeal herein was to be heard, was settled on the 28th day of December, 1891, and that the printed “Case” and appellant’s points and authorities were not filed in this court, nor served upon respondent’s attorneys three days before the case is called for trial, on motion of Robert Aldrich, Esq., attorney for respondent, it is ordered that the appeal herein be, and the same is hereby, dismissed with costs.